Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-12, 15 are pending.
Response to Arguments
Applicant’s remarks dated 3/22/21 regarding 35 USC 112(b) rejections relating to 35 USC 112(f) interpretation have been fully considered and the rejection(s) are withdrawn in light of the amendments.  However, said claim(s) appear to still invoke 35 USC 112(f), due to amended limitations reciting placeholder terms, being modified by functional language, and not modified by sufficient structure, material, or acts for performing the claimed function; however the corresponding structure is disclosed in the specification.
Amendments regarding the 35 USC 112(b) rejections of claim 1-12, 15 (item B in remarks) are noted and they are withdrawn; however in light of the amendments, new 35 USC 112(b) rejections are made accordingly.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “processing unit”, “storage unit” in claim 9, 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Such structure is/are: “circuit” in 0011-0013, “memory” in 0050-0051, 0125-0127.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function, or reciting suitable terms e.g. “processor” instead of processing unit, “memory” instead of storage unit); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 1 objected to because of the following informalities:  Line 12 recites “date” which appears to be a typo of “data”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1-8, 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 1 recite “…the gateway transmits, to the switching device, the second update data, and does not hold the second update data at least after completing the update, and the gateway holds, also after completing the update, the first update data” which is indefinite as it is not explicitly stated what the two recitations of “the update” refer to; for instance, while claim 1 recites “the gateway manages data update of the first target device, the switching device manages data update of the second device”, this appears to recite two different updates, thus it is not definite which updates the two limitations “after completing the update” each refer to.  Furthermore it is suggested to amend the two recitations of “after completing the update” to “after the update is completed” to resolve potential ambiguity on whether the gateway is the entity completing (performing) said update or not.  Similarly, claim 4, 8, 15 recite “data update” which is ambiguous due to two separate data updates being defined in claim 1.  Dependent claim(s) are rejected based on their dependency.
Claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The claim(s) recite “a second switching device connected closer to the gateway than the first switching device is to the gateway” which is indefinite as it is unclear what constitutes the device being connected “closer” to the gateway; for instance, it is unclear whether closer refers to being nearer in terms of physical distance or in terms of intermediate connections i.e. hops.  Further, the claim(s) recites “the second switching device transmits the second update data to the different one of the switching devices disposed on the downstream side, and does not hold the second update data at least after completing the update, and the second switching device holds, also after completing the update, the third update data”, which appears to lack antecedent basis for “the switching device disposed on the downstream side”, and is similarly indefinite which updates the two recitations of “completing the update” each refer to.
Allowable Subject Matter
Claim 9, 10, 11, 12 allowed.
For claim 9, the prior art fails to teach/suggest: wherein a first target device mounted on the vehicle is connected to the gateway, not through a switching device connected under the gateway and performing relay processing not involving the communication protocol conversion, and
a second target device mounted on the vehicle is connected to the gateway through the switching device,
the relay processing involving communication protocol conversion, comprising:
receiving first update data for the first target device and second update date for the second target device, from an external device disposed outside the vehicle; and
transmitting the second update data to the switching device,
the managing comprising:
causing the storage unit to hold the first update data and the second update data received through the relay processing involving communication protocol conversion;
deleting the second update data from the storage unit at least after completing the update; and
causing the storage unit to hold, also after completing the update, the first update data., in combination with the remaining limitations of the claim.  The closest prior art Adachi et al. (US 2016/0378457) discloses relay updating in a vehicle (Abstract) but not the recited functionalities of the gateway and switching device as claimed.

For claim 10, the prior art fails to teach/suggest: performing relay processing not involving communication protocol conversion; and
managing data update of a target device mounted on the vehicle,
wherein a gateway performing relay processing involving the communication protocol conversion is to be connected to the switching device,
a first target device mounted on the vehicle is connected to the switching device, not through another switching device, and
a second target device mounted on the vehicle is connected to the switching device through a different switching device disposed on a downstream side,
the relay processing not involving communication protocol conversion, comprising:
receiving first update data for the first target device and second update data for the second target device, from the gateway or a different switching device disposed on an upstream side toward the gateway; and
transmitting the second update data to the different switching device disposed on the downstream side,
the managing comprising:
causing the storage unit to hold the first update data and the second update data received through the relay processing not involving communication protocol conversion;
deleting the second update data from the storage unit at least after completing the update; and
causing the storage unit to hold, also after completing the update, the first update data., in combination with the remaining limitations of the claim.  The closest prior art Adachi et al. (US 2016/0378457) discloses relay updating in a vehicle (Abstract) but not the recited functionalities of the gateway and switching device as claimed.

For claim 11, the prior art fails to teach/suggest: capable of performing relay processing involving communication protocol conversion, and including a storage section, comprising:
managing data update of first and second target devices mounted on the vehicle;
receiving first update data for the first target device and second update data for the second target device, from an external device disposed outside the vehicle;
holding the received first and second update data in the storage section; and
transmitting data to be relayed corresponding to the second update data for the second target device, which is connected to a switching device connected thereunder and performing relay processing not involving the communication protocol conversion, to the switching device,
wherein in the managing data update, the data to be relayed is deleted from the storage section at least after completing the update, and the storage section is caused to hold, also after completing the update, the first update data for the first target device, which is connected to the gateway not through the switching device., in combination with the remaining limitations of the claim.  The closest prior art Adachi et al. (US 2016/0378457) discloses relay updating in a vehicle (Abstract) but not the recited functionalities of the gateway and switching device as claimed.

For claim 12, the prior art fails to teach/suggest: performing relay processing not involving communication protocol conversion and including a storage section, the switching device being connected to a gateway performing relay processing involving the communication protocol conversion, the communication control method comprising:
managing data update of first and second target devices mounted on the vehicle;
receiving first update data for the first target device and second update data for the second target device, from the gateway or a different switching device disposed on an upstream side toward the gateway;
holding the received first and second update data in the storage section; and
transmitting data to be relayed corresponding to the second update data for the second target device, which is connected to a different switching device disposed on a downstream side, to the different switching device disposed on the downstream side, and deleting the data to be relayed from the storage section at least after completing the update,
wherein in the managing data update, the storage section is caused to hold the first update data for the first target device, which is connected to the own switching device not through the different switching device also after completing the update., in combination with the remaining limitations of the claim.  The closest prior art Adachi et al. (US 2016/0378457) discloses relay updating in a vehicle (Abstract) but not the recited functionalities of the gateway and switching device as claimed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Siren Wei/
Patent Examiner
Art Unit 2467